JANVIER, Judge.
This is a companion suit to Holland v. Gallaher, La.App., 70 So.2d 154. In that case we referred to this and discussed the facts' from which both of these suits resulted. .
In the case which we are now considering, Equitable Fire and Marine Insurance Company v. Adolph Holland, Sr., the collision insurer of Gallaher shows that it had paid to Gallaher the amount necessary to repair the damage to his car and had secured a subrogation to all of his rights. It brought this suit against Holland alleging that the accident resulted from the negligence of young Holland. For the reasons given in that case we have concluded that the cause of the accident was negligence on the part of Adolph Holland, Jr.
Accordingly, plaintiff, Equitable Fire and Marine Insurance Company, is entitled to recover "from Adolph Holland, Sr., the amount it paid to John H. Gallaher.
The judgment appealed from is annulled, avoided and reversed, and there is now judgment in favor of the Equitable Fire and Marine Insurance Company and against Adolph Holland, Sr., in the full sum of $228.99, with interest from judicial demand, until paid, and for all costs.
Reversed.